DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation ‘two size milling head, front cut and diameter cut having one to ten cutting teeth’. It is unclear what front cut and diameter cut refer to. For purposes of examination, ‘front cut’ is believed to refer to a front cutting portion of a smaller diameter than a diameter cutting portion (i.e. the claimed ‘diameter cut’).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation ‘smaller than 6 mm’, and the claim also recites ‘preferably smaller than 5 mm’ and again ‘even more preferably smaller than 4 mm’ which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleave (GB 1120732).
Regarding claim 1, Gleave discloses a cutting tool for machining mechanical parts comprising a tool body 11 with a central axis and a gripping diameter. A tool head is adjacent to the tool body in a direction of the central axis and comprising a sprinkling region and a cutting portion 13 having a cutting diameter which is smaller than the gripping diameter. The tool also comprises at least one lubrication duct 10 which extends through the tool body and opens into a sprinkling hole 12 located in the sprinkling region. A directional sprinkling ring 14 is provided for attachment to a ring connection region of the tool body. The ring connection region is adjacent to the sprinkling region. The directional sprinkling ring is configured in such a way that it delimits, with at least one portion of the sprinkling region, a distribution space, wherein a cross-section of the distribution space is reduced in the direction of the cutting portion.
Regarding claim 2, Gleave discloses the directional sprinkling ring at least partially covering the cutting portion (see e.g. Fig. 3).
Regarding claim 3, Gleave discloses the at least one lubrication duct comprises 2, 3, 4, 5, 6, 8 or 10 lubrication ducts (see e.g. Fig. 1, ducts 10 & 17).
Regarding claim 4, Gleave discloses the at least one lubrication duct 10 extending through the tool body in parallel with the central axis.
Regarding claim 5, Gleave discloses the lubrication ducts 17 extending through the tool body (i.e. cut into said tool body) in a spiral about the central axis (Page 2, Lines 12-16).
Regarding claim 6, Gleave discloses the directional sprinkling ring being removable (see Page 2, Lines 3-5 describing the shield/ring 14 as being ‘secured’, meaning the ring is a separate piece which is able to be unsecured and removed if desired).
Regarding claim 8, Gleave discloses the tool head being a thread whirler, thread milling cutter, drill or a reamer (Page 1, Lines 27-30, ‘boring’ being equated to a drill).
Regarding claim 10, Gleave discloses the tool head and tool body being made of tungsten carbide (Page 2, Lines 48-57).
Regarding claim 12, Gleave discloses the invention having all the structural limitations as set forth above with respect to claim 12, and specifically discloses a device whose components members (i.e. the directional ring connection to the tool body) could have been made by a press fit, thread or press fit with punching or gluing.  However, if applicant does not agree that Gleave anticipates the process of how the device’s members were made, it would have been obvious to one having skill in the art at the time the invention was made to make the device using any known manufacturing process, such as press or thread fits, to create a member with reduced manufacturing steps to achieve a concise shaped article. Furthermore, “press fit, by a thread, by a press fit with punching or by gluing” is considered a Product-by-Process limitation. (See MPEP Section 2113)
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gleave (GB 1120732) in view of Huang (CN 107737987).
Regarding claim 7, Gleave discloses the cutting tool being a milling tool (i.e. ‘tools used for surface cutting’ at Page 1, Line 28), but does not disclose a two size milling head.
Huang discloses a two-size milling head having two cutting teeth (see e.g. Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize a two size milling head, as taught by Huang in the cutting tool of Gleave, depending on the desired cutting operation being performed.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gleave (GB 1120732).
Regarding claim 9, Gleave discloses a tool having a cutting diameter (e.g. Fig. 5), but does not disclose the exact diameter of the tool.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the tool tip with a cutting diameter smaller than 6 mm depending upon the size of the hole the tool is desired to cut in a workpiece.
Regarding claim 11, Gleave does not disclose the material the directional sprinkling ring is made of.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to form the directional sprinkling ring from metal to withstand the swaging performed to give the ring its shape and to withstand the temperatures and flying cutting debris experienced in the machining process. See MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722